DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Objections
Regarding claim 18, it ends with a comma “,”.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-12, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (20180181759), and further in view of Sanchez Diaz (20190266331).
Regarding claims 1, 14, and 19, Smith teaches 1. A computer-implemented method, comprising: / 14. A system comprising a processor having access to memory media storing instructions executable by the processor to perform operations comprising: / 19. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising (abstract):

in response to registering the first computing device as a client of the second computing device, authorizing the first computing device with the second computing device, the authorizing including a chain of verification steps that verifies in sequence each step of a boot process by the previous step to generate a proof-of-possession of a device unique certification (DUC) (par.15-23, exchange measurements at boot sequence steps, validate and continue boot process). 
Smith does not expressly disclose, however, Sanchez Diaz teaches providing, by the first computing device, the proof-of-possession to the second computing device to authorize the first computing device as a client of the second computing device; and in response to authorizing the first computing device as a client of the second computing device, establishing, by the first computing device, a secure communication channel with the second computing device (par.35-43, provide integrity proofs, validate, and establish secure channel). 
Sanchez Diaz also teaches in response to registering the first computing device as a client of the second computing device, authorizing the first computing device with the second computing device, the authorizing including a chain of verification steps that verifies in sequence each step of a boot process by the previous step to generate a proof-of-possession of a device unique certification (DUC) (par.25-32). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Smith to also operate as taught by Sanchez Diaz.
One of ordinary skill in the art would have been motivated to perform such a modification to further validate a device and establish secure communications (Sanchez Diaz, par.25-45).
Regarding claims 3, 16, Smith/ Sanchez Diaz teaches wherein the DUC is unique to the first computing device (Smith, 20-23, Sanchez Diaz, 40-45). 
Regarding claim 10, Smith/ Sanchez Diaz teaches wherein each of the computing devices are physically included by a common chassis system (Sanchez Diaz, 40-45, fig.2A, 3A). 
Regarding claim 11, Smith/ Sanchez Diaz teaches wherein registration, by the first computing device, as a client of the second computing device is initiated upon booting of the first computing device (Smith, 15-23). 
Regarding claim 12, Smith/ Sanchez Diaz teaches wherein the DUC is preloaded onto the first computing device and is signed by a private key of a root of trust (Smith, 40-47, Sanchez Diaz, 33-40). 
Allowable Subject Matter
Claims 2, 4-9, 13, 15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419